Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 1 of 8 PageID #: 354



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF INDIANA
                                   NEW ALBANY DIVISION


  UNITED STATES OF AMERICA,                    )
                                               )
                         Plaintiff,            )
                                               )
                   V.                          )       CAUSE NO. 4:16-cr-00009-TWP-VTW
                                               )
  DAVID THEIRING,                              )
                                               )
                         Defendant.            )

                     GOVERNMENT’S SENTENCING MEMORANDUM

         COMES NOW the United States of America, by counsel, Josh J. Minkler, United States

 Attorney for the Southern District of Indiana, and Lauren Wheatley, Assistant United States

 Attorney, and herein submits the following sentencing memorandum:

    I.      Procedural History

         On May 26, 2016, David Theiring was charged by Indictment with two counts of

 possessing a destructive device in violation of Title 26, United States Code, Section 5861(d) and

 one count of felon in possession of a firearm, in violation of Title 18, United States Code,

 Section 922(g)(1). On June 7, 2016, the Court held a detention hearing and detained Theiring.

 On January 4, 2019, a Petition to Enter Plea of Guilty and Plea Agreement was filed with the

 Court. Probation disclosed the presentence report to the parties. The government has no

 objections to the report.




                                                   1
Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 2 of 8 PageID #: 355



           The government now sets forth its basis for a sentence at the low end of the guideline

 range determined by the Court. 1 For the reasons noted below, the government believes a term of

 imprisonment of 87 months is the appropriate sentence in this case.

     II.      18 U.S.C. § 3553(a) Factors

           The factors set forth in § 3553(a) support a term of imprisonment of 87 months for

 Defendant.

     a. Nature and Circumstances of the Offense

           On Sunday, March 6, 2016, at approximately 1:00am, an improvised explosive device in

 the form of a pipe bomb was detonated outside the Madison, Indiana Police Department. The

 event occurred on the sidewalk on the east side of Central Avenue, beside the parking area for the

 police department. No one was injured and no property was damaged, though the bomb was

 detonated close to police vehicles.

           On Wednesday, March 16, 2016, at approximately 2:50am, an improvised explosive device

 in the form of a pipe bomb was detonated outside the residence of Jefferson County Indiana

 Superior Court Judge Michael Hensley, in Madison, Indiana. Judge Hensley, his wife, and his son

 all heard a loud bang, but thought it was thunder or something related to the current construction

 of an addition onto their home. Later investigation revealed the remnants of a pipe bomb detonated

 in the driveway of Judge Hensley.

           The Bureau of Alcohol, Tobacco, Firearms and Explosives (BAFTE) was called to assist

 with the investigation. Numerous items of evidence were collected at both scenes for processing

 and to collect DNA.




 1
  Based on a total offense level of 28 and a criminal history category of II, the guideline range is
 87-108 months.


                                                   2
Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 3 of 8 PageID #: 356



        On March 18, 2016, Madison Police Department received information that David Theiring

 may be a potential person of interest in the recent bombings. Two employees of the Jefferson

 County, Indiana Assessor’s Office relayed that Theiring had written some unusual letters

 indicating that he did not think he should be required to pay taxes because his home was a church.

 The employees were also aware that court proceedings had recently taken place to evict Theiring

 from the trailer he lived in. The employees indicated that Theiring had posted some anti-

 government statements on his Facebook page.

        Investigators had previously dealt with Theiring regarding an incident at Belterra Casino

 Resort and Spa in Florence, Indiana. Investigators then reviewed Theiring’s public Facebook page

 and noticed several references to Judge Michael Hensley, Madison Police Department, and the

 Jefferson County Sheriff’s Department.

        Theiring’s Facebook posts related to the Madison, Indiana police department had become

 more frequent and more threatening in nature over the past several months. Numerous Facebook

 posts were posted on the Madison Police Department’s public Facebook page from Facebook user

 David Theiring, as well as posts that Theiring posted on his own public Facebook page. The posts

 included talking about death, boom, and fire.

       On March 18, 2016, the Jefferson County Sheriff’s Department informed SACES Wamsley

 that the Department had received several Facebook chat messages from Theiring on the

 Department’s Official Facebook page. The following are some excerpts of multiple messages sent

 to the Jefferson County Sheriff’s Department by Theiring:

            •   “I want you to have your proof that I’m not the Lord before you show up at my
                house”
            •    “I really am jesus”
            •   “there is something happing to me, and its not a medical condition or anything like
                that, its on a larger scale, your denial is the problem”




                                                 3
Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 4 of 8 PageID #: 357



                •   “the government has taken interest in my work! for a reason!. Now you should do
                    the same thing they are doing, and find out why!”
                •    “I am the lamb” (with a picture of Theiring holding a poster saying DO NOT
                    OPEN)
             •       “Thats why Washington watches me, they know this already”
             •      “I cant control it, it’s a power and a vision or prophecy>”
             •      “A funneral for a sheriff”

        After Theiring became a suspect, his DNA was matched with DNA recovered from tape

 found from the explosion sites. On April 1, 2016, BATFE obtained and executed a Federal search

 warrant for the residence of David Theiring. Law enforcement recovered numerous items of

 evidentiary value from Theiring’s residence, which included the two firearms named in count three

 of the proposed indictment, multiple rounds of ammunition, pvc piping, epoxy, welding

 compound, pipe compound, metal pipe with end cap, drills, saw blades, and numerous liquids.

        At the time of the search, Theiring was a convicted felon.

    b. History and Characteristics of the Defendant

        Defendant grew up in a two-parent household in Madison, Indiana, and still remains in

 frequent contact with his parents. Defendant described this as a low-income household, where

 both parents worked to support the family. Defendant’s parents did not abuse alcohol or drugs,

 and he suffered no abuse from them. Defendant claims he grew up in the country and

 participated in various sports. Despite this stable upbringing, which many defendants before this

 Court lack, Defendant has still chose this path of substance abuse and potential violence.

           i.       Criminal History

        It is clear that Defendant possesses a lack of respect for the law. Though his criminal

 history is minimal, Defendant has shown his lack of respect by means of lying to law

 enforcement, refusing to comply, or trying to escape. In 2007, Defendant was convicted of his

 second Possession of Marijuana felony conviction along with Resisting Law Enforcement (by



                                                   4
Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 5 of 8 PageID #: 358



 fleeing). Defendant had been evicted from his home but repeatedly ignored law enforcement and

 acted as if he was not home when they came to serve him the eviction paperwork. Further,

 Defendant refused to comply with a Federal search warrant for his DNA at the time of his arrest.

                            1. Substance Abuse

        Defendant has two prior felony convictions for Possession of Marijuana. He was a daily

 marijuana abuser until his arrest. Defendant had even attended classes to help with his sobriety

 but stated the classes were not beneficial because he “had no desire to stop using drugs.”

 Defendant was further diagnosed with cannabis use disorder based on his self-reported history of

 daily marijuana use since 18. Defendant clearly has not only behavioral issues, but also issues

 with remaining sober. He has shown no indication of resolving these issues. That must change

 if this cycle of drug use and potential violence is to ever end.

                            2. Potential for Violence

        Defendant’s threat of potential violence to intimidate the last common theme. In this

 case, Defendant took to social media to express his hatred with a Judge he had never met and a

 police force who were merely trying to do their job. This started out as threats on social media

 and at times inferred violence toward the Judge and police officers. It escalated quickly with the

 detonation of two pipe bombs.

          ii.   History of Substance Abuse

        Defendant’s reported drug use shows that it goes far beyond his prior drug convictions.

 He has abused alcohol and marijuana regularly.

         iii.   Work History

        Defendant’s employment history is sporadic. Though Defendant is clearly able-bodied,

 he was self-employed at the time of his arrest and his employment history shows a pattern of




                                                   5
Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 6 of 8 PageID #: 359



 quitting or being fired. Defendant must put in the effort to obtain a skill or trade while in

 custody of the Bureau of Prisons. If not, he will not have the stability to remain outside the

 criminal justice system.

    c. Reflect the Seriousness of the Offense

        Defendant not only taught himself how to make an explosive device; he detonated two of

 them on the property of individuals whom he believed wronged him. Defendant wanted to do

 harm and hurt someone. Defendant’s own social media posts indicated he had no intention of

 stopping and potentially creating more harm. Firearms present a deadly combination that result

 in the deaths of thousands of people throughout the country every year. Firearms in the hands of

 convicted felons only increases this inherent danger. Firearms and explosives are a disaster in

 the making. Again, Defendant had never even met his intended victims. To carry out an act of

 such potential violence against those he thought had wronged him is inexcusable. As such, a

 sentence of 87 months would adequately reflect the seriousness of the offense.

    d. Promote Respect for the Law

        A sentence of 87 months is necessary to promote respect for the law. As noted above, it

 is clear that Defendant little respect for the law. Furthermore, Defendant’s own victims in these

 offenses are individuals who were trying to uphold the law and do their job. A sentence of 87

 months is necessary to send the message to Defendant that the law is to be respected and

 followed. If he does not receive that message, it is only a matter of time until he is back before

 this Court or some other state court in the Southern District of Indiana and elsewhere.

 Accordingly, 87 months is the proper sentence.




                                                   6
Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 7 of 8 PageID #: 360



    e. Provide Just Punishment for the Offense

        Truthfully, just punishment for these offenses is much more than 87 months. Taking into

 account Defendant’s substance abuse, criminal history and his mental health, just punishment for

 Defendant is a term of imprisonment of 87 months. Defendant has not served a year in jail for

 his past crimes. Defendant does not deserve anything less than a guideline sentence in this case.

    f. Afford Adequate Deterrence

        A sentence of 87 months is necessary to not only deter Defendant but also to deter others

 in the Southern District of Indiana who consider detonating explosives as revenge and then

 possessing a firearm even though one is a convicted felon. If Defendant were to receive a

 sentence under the guideline range, he would fail to fully comprehend the repercussions for his

 criminal actions. Defendant’s chances have run out. Only a lengthy term of imprisonment will

 adequately deter him in the future.

    g. Protect the Public from Further Crimes of the Defendant

        A term of imprisonment of 87 months is necessary to protect the public from further

 crimes of Defendant. Defendant made it very clear he intended to keep going after his victims.

 His substance abuse, mental health issues and anger are just a recipe for disaster. A substantial

 term of imprisonment is the only way to protect the public from Defendant’s future crimes.

    h. Avoid Unwarranted Sentencing Disparities

        The sentence recommended by the guidelines is a factor that the sentencing court is

 required to consider pursuant to 18 U.S.C. ' 3553(a)(4)(A). A sentence consistent with the

 guidelines generally will avoid unwarranted disparities among defendants with similar records

 who have been found guilty of similar offenses. Though his mental health history is a factor,

 Defendant also did not cooperate with law enforcement.




                                                  7
Case 4:16-cr-00009-TWP-VTW Document 110 Filed 03/19/19 Page 8 of 8 PageID #: 361



        WHEREFORE, based on the foregoing, the United States respectfully requests that the

 Court impose a sentence within the guidelines as calculated by the Court for a term of

 imprisonment of 87 months.



                                               Respectfully Submitted,

                                               Josh J. Minkler
                                               United States Attorney

                                       By: __s/Lauren Wheatley _____
                                             Lauren Wheatley
                                             Assistant United States Attorney
                                             Lauren.Wheatley@usdoj.gov


                                 CERTIFICATE OF SERVICE


        I hereby certify that on March 19, 2019, the foregoing Government=s Sentencing

 Memorandum was filed electronically. Notice of this filing will be sent to the following parties

 by operation of the Court's electronic filing system. Parties may access this filing through the

 Court's system

   Larry Simon
   Attorney at Law



                                       By: __s/Lauren Wheatley _____
                                             Lauren Wheatley
                                             Assistant United States Attorney
                                             101 Martin Luther King BLVD, Federal Building
                                             Evansville, IN 47708
                                             Phone: (812) 465-6475
                                             Fax: (812) 465-6444
                                             Lauren.Wheatley@usdoj.gov




                                                  8
